Citation Nr: 0034081	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
syndrome.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and H.M.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to August 
1988.  Verification of his period of reserve duty service is 
the subject of this REMAND.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
of the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 1997, the 
Board denied the claim and the appellant appealed to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court).  By a Memorandum Decision in May 2000, the Court 
vacated the February 1997 decision and remanded the case to 
the Board for further development.  

In the May 2000 decision, the Court found that, on appeal, 
the appellant had abandoned his appeal with regard to a claim 
of service connection for White-Parkinson-White (WPW) 
syndrome based on the theory that that disability was 
aggravated during his active duty service from June 1987 to 
August 1988.  Thus, the issue on appeal will be limited to 
the question of entitlement to service connection for WPW on 
the theory that it was incurred or aggravated during active 
duty for training (ADT) with the Army Reserves prior to June 
1987.  

REMAND

The appellant contends that he is entitled to service 
connection because WPW was incurred in or aggravated by his 
ADT.  In vacating the February 1997 Board decision, the Court 
noted that the question central to this appeal is the nature 
of the veteran's service prior to June 1987.  The Court also 
held that the duty to assist the claimant has not been 
fulfilled.  

The Court specifically found error in the failure of the RO 
to contact the U.S. Army Reserve Personnel Center (ARPERCEN) 
directly to definitively reconcile conflicting information 
received from the National Personnel Records Center (NPRC) 
with regard to verifying the appellant's dates of service, 
and attempts by the RO and the Board to address those 
inconsistencies.  The record includes a June 1986 service 
medical record noting that the veteran had been admitted to 
the hospital at Fort Campbell, Kentucky, for chest pains and 
indicated (by a check mark in a box) that he was on "active 
duty" at the time.  Notations on that form referring to 
dates and times included for travel had been crossed out and 
designated as "NA" (not applicable).  

During the course of this appeal, the RO contacted the NPRC 
for information on several occasions and was notified that 
the requests had been forwarded to the ARPERCEN.  The Court 
pointed out, however, that the RO never contacted the 
ARPERCEN directly and there was no response from the ARPERCEN 
of record.  In addition, there was no express Army 
verification of any qualifying service before June 1987.  As 
the RO had not made a request from the ARPERCEN, the 
organization that the RO had been told held the applicable 
records, the Court determined that a remand was necessary for 
the Board to require the RO to undertake such action.  See, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) 

With regard to the medical evidence of record, records 
received from the Social Security Administration include 
hospital reports and treatment records for WPW prior to June 
1986.  For example, a July 1984 hospital discharge summary 
noted that the veteran had "documented Wolff-Parkinson-White 
syndrome and a history of recurrent syncope for five years."  
The Board finds that the evidence of record is insufficient 
to decide the issue of service connection with any certainty 
and since the Board cannot exercise its own independent 
judgment on medical matters, further examination is required, 
to include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board further notes that the Veterans Claims Assistance 
Act of 2000, cited above, introduces several fundamental 
changes in the VA's adjudication process.  Thus, the Board 
finds that the present case is not ready for appellate review 
and must be remanded again for further development.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:
1.  The RO should contact the U.S. Army 
Reserve Personnel Center (ARPERCEN) to 
verify each and every period of the 
appellant's Army reserve service prior to 
June 1987.  The ARPERCEN should provide 
definitive dates of each period of the 
appellant's reserve service, to 
particularly include whether he was on 
active duty training in June 1986.  
ARPENCEN should indicate the type of 
service performed (i.e., active duty, 
active duty for training, inactive duty 
training) for each period of service 
performed. 

All attempts to secure this evidence must 
be documented in the claims folder by the 
RO, to include retaining copies of all 
documentation forwarded to the ARPERCEN 
as part of the request.  If the ARPERCEN 
does not return a clear and unambiguous 
certification of the appellant's dates of 
active duty service, appropriate 
corrective action is to be taken.  
Continuing efforts to secure the dates of 
all periods of the appellant's service 
must be undertaken until further 
development is shown to be "futile."  
See Veterans Claims Assistance Act of 
2000.

If after making reasonable efforts to 
obtain those named records the RO is 
unable to do so, the RO must contact the 
appellant and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the RO should prepare a 
report which sets out each period of 
active duty and active duty form training 
as provided by ARPENCEN and the NPRC.  
Them the claims folder should be referred 
to a VA cardiologist to determine whether 
the appellant's Wolff-Parkinson-White 
syndrome was aggravated during any period 
of active duty or active duty for 
training service performed prior to June 
1987.  Based on a review of the claims 
folder, the cardiologist must offer an 
opinion whether it is at least as likely 
as not that, prior to June 1987, the 
appellant's Wolff-Parkinson-White 
syndrome increased in severity beyond its 
natural course during any period of 
service noted in the RO's report.  If 
aggravation is found the nature of the 
aggravation must be explained, and the 
date when the aggravation occurred set 
forth.  A complete rationale for all 
opinions expressed must be provided 

3.  After the development requested has 
been completed, the RO should review the 
physician's report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, the RO should again 
review the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


